      Case 2:19-cv-04666-JMA-SIL Document 27 Filed 01/24/20 Page 1 of 2 PageID #: 226
                               I    ~' ,       bra S. l~Tesenoff                      Barbara ~I. Trapasso               Philip A. ~yle~°
                               1,
                                               1~ndrevv T. Miltenberg                 ~'a.ra J. Davis                    Senior Litigation counsel
                         i
                         1
                                                                                      I~gana I~. ~a~sl~o~r               Rebecca C. Nunberg
                                               ~~Ll~.r~ ~~Y'I1Ste111
                                                                                      Gabr~~~Ie 1~I. Vinci               Counsel
1~`I'TORNEYS AT LAIN
                                                                                      Kara L. G~~ycki                    Jeffrey S. ~erl~owitz
      ~       ~                                                                       ~11'1C~.~ .~. 5112~~1              Counsel
                                                                                      I\Tichola~ E, ~.ewis               Marybeth Sydor
                                                                                      Adrienne I~. Levy                  ~'itle I~ consultant
                                                                                      Ryaa~ Nizarn
                                                                                      l~eglna 1~, Federico


                                                                            January 24, 2020

           VIA ECF
          The I~i~norable Joan M. A2raek, U.S.D.J.
          The Honorable Steven I. Locl~e, U.S.M.J.
          E. astern District of New York
          Long Island courthouse
            1 ~Q Federal Plaza, Courtroom 92Q
           Central Islip, Ne~v York 11722

                  Re:        Hice v. Lemon,No. 2:19-CV-44666(JMA)(AIL)
                             Ub'ection to Defendant's Im ro er and Untimel Motion ~o :Dismiss

          Dear Judge Azrac~ and 1Vlagistrate Judge Locke:

                  Tie undersigned represents t~.e Plaintiff, Dustin Hice, in the above-captioned matter, and
          respectfully submits this letter objecting to Defendant 1~on Lemon's improper attempt to bootstrap
          a premature, dispasiti~e motion to an oppos~t~on letter (ECF No. 26), in blat~.nt violation of the
          ~;our~ rues.

               Plaintiff will nat address h~r~ the numerous and wild misrepresentations and attempts to
       distort the record by Defense counsel, as the Court is well aware of the relevant transactions.
      Plaintiff will note that Defendant utterly failed to address key factors for consideration on a motion
       to extend time to serve, including, "the relative prejudice to the parties (including whether the
       action would be barred bar the statute of limitations a~.d whether defendant had actual notice ofthe
       suit)." Richardson v. Staten Island Univ, Hosp., 191 F. Supp. 3d 260, 262 (E.D.N.Y. 2416)
      (citation omitted). Undoubtedly, this is because Defendant knows that these factors
       overwhelmingly favor Plaintiff.

                 Plaintiff hereby objects to Defendant Don Lemon's improper attempt to incorporate a
          dispositive motion into an opposition letter. Per Judge Azrack's individual rules, with limited
          exceptions inapplicable here, "a pre-motion conference is required before making any motion
          addressed to Jude Azrack." Defendant skipped over this procedural requirement. Moreover, on
          a substantive level, the time to serve has not yet expired.l Defendant's motion to dismiss is thus
          procedurally deficient, prema~u.re and untimely.


          ~ See Fed. R. Civ. P. 6(a)("ifthe last dad is a Saturday..., the period continues to run until the end
          of the next day that is not a Saturday, Sunday, or legal holiday." Thus, the 60-day period. ending
          on Janu~.ry 2~, 2Q20, results in a service deadline of Monday, January 27, 2020.
                                                                       1
ICE       YC)RK   ~   363 Seventh Avenue   I   Fifth. Floor     ~   I~Tew `fork, I~TY 10001    I 'I': 212.736.4500   ~   F: 212.736.2260
~~JS'I'()l~       ~   101 federal Street   I   19t~ Floor       I   Boston, 1liIA 02110        ~   Ta 617.209.2188
     Case 2:19-cv-04666-JMA-SIL Document 27 Filed 01/24/20 Page 2 of 2 PageID #: 227
                           ~..,..
                   ~   ~



ATTORNEYS AT LAW



             For the foregoing reasons, Plaintiff respectfully requests this Court deny Defendant's
      motion to disrn~~s on both procedural and substantive grounds.

                                                Respectfully submitted,

                                                 NESENUF~ & MILTENBERG,LLP

                                                 /s/ ,~~~~~w 2.~~i~ltQ~~Q~q
                                                By: Andrew T. Miltenberg, Esq.
                                                    Stuart Bernstein, Esq.
                                                    Adrienne D. Levy, Esq.

                                                Attorneysfog Plaintiff

      cc. All counsel(via ECF)




                                                   0
